Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  162089 & (64)                                                                                             Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 162089
                                                                   COA: 346390
                                                                   Wayne CC: 18-004458-FH
  ELIJAH ZACKARY ROBINSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for permission to file pro per supplement is
  GRANTED. The application for leave to appeal the August 13, 2020 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 17, 2021
         p0310
                                                                              Clerk